UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6347


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

JEREMY DESMOND MORMAN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:99-cr-00358-JAB-1)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeremy Desomond Morman, Appellant Pro Se. Robert Michael
Hamilton,   Angela  Hewlett   Miller,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeremy   Desmond    Morman    appeals   the    district     court’s

order denying his motion for a sentence reduction pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we     affirm    for   the

reasons stated by the district court.          United States v. Morman,

No. 1:99-cr-00358-JAB-1 (M.D.N.C. Feb. 8, 2012).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before    the    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2